Exhibit 10.35

Office DEPOT

September 8, 2005

Ms. Daisy Vanderlinde

PERSONAL AND CONFIDENTIAL

Dear Daisy:

It is with great pleasure that I offer you the position of Executive Vice
President, Human Resources at Office Depot, Inc. We are looking forward to your
participation on our team in this role. This letter sets forth the terms of the
offer.

 

Position:

   Executive Vice President, Human Resources

Location:

   Corporate Headquarters, Delray Beach, FL

Start Date:

   October 31, 2005

Base Salary:

   $416,000 per annum.

Annual Bonus Opportunity:

   You will be eligible to participate in the Corporate Bonus Program, with a
target bonus percentage equal to 60% of your base salary. In order to be
entitled to a bonus for any fiscal year, you generally must remain employed when
the bonuses are distributed. In addition to participation in the annual bonus
program beginning in 2006, you will receive a guaranteed bonus calculated at
target, prorated for the period of your employment during 2005.

Stock Compensation:

   You will be eligible to participate in Office Depot’s Long-Term Equity
Incentive Plan commensurate with your position, beginning in the first quarter
of 2006. The specific number, type and value of stock-based awards are
determined annually by the Compensation Committee of the Board of Directors. If
you had received a grant in 2005 at your level, the award would have been 40,000
stock options and 20,000 performance contingent restricted shares. The ratio of
options to restricted stock may change in the future, but you will always
receive an award that is appropriate to your level among our senior executives.

2200 Old Germantown Road, Delray Beach, FL 33445 tel. 561-438-4800



--------------------------------------------------------------------------------

 

   I also will recommend to the Compensation Committee of the Board of Directors
that you receive a special one-time award of 170,000 stock options and an award
of 19,000 time vested restricted shares. Each of these awards will contain
vesting terms and other terms that are comparable to awards granted to our other
senior executive officers. Naturally, the Compensation Committee reserves the
right to alter the specific terms of our compensation plans at any time in the
future.

Benefits:

   You will participate in Office Depot’s group benefit programs. You will also
be eligible to participate in Office Depot’s Executive Car Allowance Program at
the level appropriate to your position. You will receive the relocation benefits
we provide to senior executives at your level in relocating from outside the
area to South Florida. In addition, you will be reimbursed for airfare for up to
two round trips per month to your home in California (i.e. every other weekend)
during the first six months of employment.

Non Compete Agreement:

   As a condition to your commencement of employment, you must enter into the
agreement attached as Attachment A, which restricts you from competing,
soliciting customers or employees, or disclosing confidential information.



--------------------------------------------------------------------------------

 

Employment at Will; Severance:

   Your employment will be at will, meaning that it can be terminated by either
of us at any time and for any reason. However, if your employment is
involuntarily terminated by the Company (other than (i) by reason of your
disability, (ii) by reason of your continued failure to substantially perform
your duties with the Company after written notice is delivered, (iii) by reason
of your engaging in illegal conduct or any other conduct which is materially
injurious to the Company or which violates the Code of Ethical Behavior of the
Company or which violates any other material policy of the Company, or (iv) on
any anniversary of your hire date, provided the Company has given you at least
90 days notice of such termination), then you will be entitled to receive
continued base salary and reimbursement of COBRA premiums in excess of
applicable active employee co-premiums for eighteen months following your
termination, as well as a sum equal to 1.5 times your annual bonus at target
payable over 18-month period (provided that you have not violated your
non-compete agreement with the Company and in lieu of any other bonus of any
sort whatsoever with respect to the year in which termination occurs). In
addition, upon termination for which you are entitled to the forgoing benefits,
you will have a period of 18 months from date of termination in which to
exercise any vested stock options. These severance entitlements will be
conditional upon your execution of a release of claims against Office Depot and
its affiliates, and your compliance with the covenants contained in Attachment
A. Although your job duties, title, compensation, benefits, or the Company’s
policies, practices and procedures may change from time to time, the “at-will”
nature of your employment may only be changed in an express writing signed by
you and the Chief Executive Officer of the Company.

Arbitration:

   Except as to the right of the Company to resort to any court of competent
jurisdiction to obtain injunctive relief or specific enforcement of your
obligations contained in Attachment A, any dispute or controversy between you
and the Company arising out of or relating to your employment, including but not
limited to disputes involving discrimination arising under common law, and/or
federal, state and local laws, will be settled by arbitration administered by
the American Arbitration Association (“AAA”) in accordance with the arbitration
clause attached hereto as Attachment B.

Indemnification:

   In accordance with Article VI of Company Bylaws.



--------------------------------------------------------------------------------

ATTACHMENT A

Employee Non-Competition, Confidentiality and Non-Solicitation Agreement

This Agreement of Non-Competition, Confidentiality and Non-Solicitation (this
“Agreement”) is made and entered into as of the 19th day of Sept, 2005 between
Office Depot, Inc., a Delaware corporation (the “Company”) and Daisy Vanderlinde
(the “Executive”).

Agreement

In consideration of the mutual covenants contained herein and other good and
valuable consideration, including the compensation to be paid to Executive and
the benefits to be received by Employee, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

1. Confidential Information. Executive acknowledges that in the course of
Executive’s employment with the Company, Executive shall become familiar with
the Company’s trade secrets and other information, observations and data
obtained by Executive while in the employ of the Company (“Confidential
Information”) concerning the Company and its Subsidiaries. Executive
acknowledges that such Confidential Information is the unique and special
property of the Company. Executive agrees that she shall not disclose to any
unauthorized person, or use for Executive’s own purposes and benefit, any
Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public, other than as a result of Executive’s
breach of this Agreement At the termination of Executive’s employment, she shall
return to the Company, or at any other time at the Company’s request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software or other documents and data (and copies thereof) relating to the
Confidential Information or the business of the Company or any Subsidiary of the
Company that Executive may possess or have under her control.

 

2.

Agreement of Non-Competition; Non-Solicitation; No-Hire; Non-Interference.
(a) During the period of time during Executive’s employment by the Company and
for a period of eighteen (18) months following the termination of that
employment, for whatever reason (or without reason) (the “Noncompete Period”),
Executive shall not Executive shall not directly or



--------------------------------------------------------------------------------

  indirectly own any interest in, manage, control, participate in, consult with,
render services for, or in any manner engage in any business competing with the
businesses of the Company or its Subsidiaries, as such businesses exist or are
in process on the date of the termination of Executive’s employment with the
Company, within any geographical area in which the Company or its Subsidiaries
engage in such businesses on the date of termination of Executive’s employment
with the Company. Examples of such businesses include, but are not limited to,
Staples, OfficeMax and Corporate Express. Nothing herein shall prohibit
Executive from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation.

(b) During the Noncompete Period, Executive shall not directly, or indirectly
through another entity, (i) induce or attempt to induce any employee of the
Company or any Subsidiary to leave the employ of the Company or such Subsidiary,
or in any way interfere with the relationship between the Company or any
Subsidiary and any employee thereof, (ii) hire any person who was an employee of
the Company or any Subsidiary at the time of termination of the Employment Term
or (iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company or any Subsidiary (including, without limitation,
making any negative statements or communications about the Company or its
Subsidiaries).

 

3. Reformation of this Agreement. This Agreement shall be enforced to the
fullest extent permitted by the law in the state in which Employee resides at
the time of the enforcement hereof. If, at the time of enforcement of this
Agreement, any court shall hold that the duration, scope or geographical
restrictions stated herein are unreasonable under the circumstances then
existing, the parties agree that it is their mutual desire and intent that the
Company shall be afforded the maximum duration, scope or area reasonable under
such circumstances, and each of them hereby requests such court to reform this
Agreement so that the maximum duration, scope and geographical restrictions
available under applicable law at the time of enforcement of this Agreement
shall be substituted by such court for the stated duration, scope or
geographical area stated herein and that the court shall be allowed to revise
the restrictions contained in this Noncompete Agreement to such provisions as
are deemed reasonable by the court at the time such enforcement is requested.



--------------------------------------------------------------------------------

4. Injunctive Relief. In the event of the breach or any threatened breach by
Executive of any of the provisions of this Agreement, the Company, in addition
and supplementary to any and all other rights and remedies existing in its
favor, may apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce this
Noncompete Agreement or to prevent any violations or threatened violations of
the provisions hereof (without being required to post any bond or other security
to secure such relief). In addition, in the event of any alleged breach or
violation by Executive of this Agreement, the Noncompete Period shall be tolled
until such breach or violation has been duly cured and thereafter the Noncompete
Period shall be extended for an additional period of time equivalent to the time
during which Executive was in breach of this Noncompete Agreement.

 

5. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound, except as previously
disclosed to the Company, (ii) Executive is not a party to or bound by any
employment agreement noncompete agreement or confidentiality agreement with any
other person or entity, except as previously disclosed to the Company, and
(iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that
Executive has had an opportunity to consult with independent legal counsel
regarding Executive’s rights and obligations under this Agreement and that
Executive fully understands the terms and conditions contained herein.

 

6. Survival. This Agreement shall survive and continue in full force in
accordance with its terms notwithstanding any termination of employment. Nothing
in this Agreement shall be deemed to imply any obligation of continued
employment of Employee by the Company which employment shall be “at will” unless
otherwise specifically agreed in writing.



--------------------------------------------------------------------------------

7. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or mailed by first class mail, return
receipt requested, to the recipient at the address below indicated:

Notices to Executive:

Daisy Vanderlinde

c/o Office Depot, Inc.

2200 Old Germantown Road

Delray Beach, FL 33445

Or to such residential address as may be reflected in the employment records of
the Company

Notices to the Company:

Office Depot, Inc.

2200 Old Germantown Road

Delray Beach, Florida 33445

Attention: Chairman and Chief Executive Officer

and

Office Depot, Inc.

2200 Old Germantown Road

Delray Beach, Florida 33445

Attention: General Counsel

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

 

8. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.



--------------------------------------------------------------------------------

9. Complete Agreement. This Agreement and those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

10. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

11. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

12. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign Executive’s
rights or delegate Executive’s obligations hereunder without the prior written
consent of the Company.

 

13. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Florida, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida.

In Testimony whereof, the parties have signed this Noncompete Agreement as of
the 19th day of Sept, 2005.

 

Executive     Office Depot, Inc. /s/ Daisy Vanderlinde     By    /s/ Steve
Odland Daisy Vanderlinde       Name: Steve Odland       Title: Chairman and CEO



--------------------------------------------------------------------------------

ATTACHMENT B

Arbitration Provisions. Except as to the right of the Company to resort to any
court of competent jurisdiction to obtain injunctive relief or specific
enforcement of the Executive’s obligations of confidentiality and
non-competition, any dispute or controversy between the Company and Executive
arising out of or relating to Executive’s employment or termination of
employment, including but not limited to disputes involving discrimination
arising under common law, and/or federal, state and local laws, shall be settled
by arbitration administered by the American Arbitration Association (“AAA”) in
accordance with its National Rules for the Resolution of Employment Disputes
then in effect, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Any arbitration shall be held
before a single arbitrator who shall be selected by the mutual agreement of the
Company and Executive, unless the parties are unable to agree to an arbitrator,
in which case the arbitrator will be selected under the procedures of the AAA.
The arbitrator shall have the authority to award any remedy or relief that a
court of competent jurisdiction could order or grant, including, without
limitation, the issuance of an injunction. Each party agrees to abide by and
accept the final decision of the arbitrator as to the ultimate resolution of any
and all covered disputes and understands that arbitration replaces any right to
trial by a judge or jury. However, either party may, without inconsistency with
this arbitration provision, apply to any court otherwise having jurisdiction
over such dispute or controversy and seek interim provisional, injunctive or
other equitable relief until the arbitration award is rendered or the
controversy is otherwise resolved. Except as necessary in court proceedings to
enforce this arbitration provision or an award rendered hereunder, or to obtain
interim relief, or as may otherwise be required by law, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of the Company and Executive. The
Company and Executive acknowledge that this Agreement evidences a transaction
involving interstate commerce. Notwithstanding any choice of law provision
included in this Agreement, the United States Federal Arbitration Act shall
govern the interpretation and enforcement of this arbitration provision. The
arbitration proceeding shall be conducted in Palm Beach County, Florida unless
the parties mutually agree to another location. The Company shall pay the costs
of any arbitrator appointed hereunder.



--------------------------------------------------------------------------------

Daisy, we would be extremely excited to have you join our management team as
Executive Vice President, Human Resources for Office Depot. I look forward to
your response as soon as practicable.

 

Sincerely, /s/ Steve Odland Steve Odland

Agreed to and Accepted by:

 

/s/ Daisy Vanderlinde     9-14-05 Daisy Vanderlinde     Date

cc: Lee Ault, Chairman, Compensation Committee

      Board of Directors

   